United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
PEACE CORPS, VOULUNTEER SERVICES,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1784
Issued: April 9, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 15, 2017 appellant filed a timely appeal from a February 28, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant filed her claim for wage-loss compensation within the
applicable time limitation provisions of FECA.
FACTUAL HISTORY
On November 10, 2012 appellant, then a 70-year-old former volunteer, filed a traumatic
injury claim (Form CA-1) alleging both physical and emotional injuries she attributed to having

1

5 U.S.C. § 8101 et seq.

been raped by three men on July 1, 1965 while stationed in Terengganu, Malaysia.2 She described
her injuries as bruises and cuts to the vagina and cervix, bruises on her legs and arms, and
emotional trauma resulting in post-traumatic stress disorder (PTSD) and chronic depression.
By decision dated March 14, 2013, OWCP advised appellant that it accepted her claim for
adult sexual abuse (ending July 1, 1965), major depression -- recurrent episode (beginning
October 27, 2003), and PTSD (beginning October 27, 2003).3 However, the acceptance was for
medical care only. OWCP noted that appellant submitted evidence indicating that employing
establishment officials in Malaysia had knowledge of the rape within 48 hours, thus warranting
the acceptance of her claim for medical treatment. It further explained that it appeared that the
claim was untimely with respect to entitlement to wage-loss compensation benefits.
In a separate March 14, 2013 letter, OWCP requested that appellant submit evidence that
she filed a timely claim pursuant to 5 U.S.C. § 8122. It noted that she filed her Form CA-1 on
November 10, 2012 for an injury that occurred on July 1, 1965. OWCP explained that during the
applicable time-frame, appellant had to file her claim within one year of the July 1, 1965 injury.
It also explained that the one-year filing requirement could be waived if appellant filed within five
years of the injury and she demonstrated there were circumstances beyond her control that
prevented her from filing within one year of her injury. OWCP afforded appellant at least 30 days
to submit evidence that she filed her claim in accordance with either the 1-year or 5-year time
limitation(s).
On August 1, 2016 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period March 14, 2013 to August 1, 2016.
Appellant submitted a June 7, 2016 report from Dr. Paul Nestadt, a psychiatrist, who
diagnosed PTSD, severe recurrent major depression, severe episode of recurrent major depressive
disorder, essential hypertension, mild intermittent asthma, Type 2 diabetes, and hypothyroidism.
In an October 11, 2016 letter, OWCP advised appellant that while it understood the
sensitive nature of the events of her injury, it was obligated to adjudicate her claim for wage-loss
compensation under the appropriate statutory provisions of FECA. It explained that FECA
provided a mandatory, maximum five-year rule to file a claim for compensation for injuries
sustained prior to September 7, 1974, and in appellant’s case there was no evidence of filing within
five (5) years of July 1, 1965, the date of injury. If appellant was contending that her FECA claim
was timely filed, OWCP requested evidence to show that a claim for compensation was filed within
either the one-year limitation or the five-year limitation (with an explanation of the circumstances
beyond appellant’s control that prevented her from filing).
In response, appellant submitted an October 21, 2016 narrative statement indicating that
waiver of the requirements for giving notice and filing a claim within one year could be granted
2

Appellant was a 23-year-old volunteer teacher at the time of the assault. The employing establishment arranged
for her return to the United States, and her volunteer services were terminated effective September 11, 1965.
Appellant was impregnated as a result of the assault/rape, and delivered a still-born baby on March 12, 1966.
3

OWCP noted that the earliest medical evidence of record was dated October 27, 2003.

2

under 5 U.S.C. § 8122 in certain circumstances. She asked that OWCP provide her examples of
the certain circumstances warranting waiver.
Appellant also submitted an October 28, 2016 letter from James M. Serapiglia, Ph.D., a
psychologist, who indicated that he had never formally, clinically evaluated her, but knew her well
as a friend for more than 50 years. Dr. Serapiglia asserted that appellant’s traumatic injury caused
mitigating circumstances that warranted a waiver of the statute of limitations for her claim.
In a second narrative statement received by OWCP on November 9, 2016, appellant
indicated that she was unable to file her claim for compensation because she experienced a delayed
onset of PTSD, and in August 2008 she was hospitalized due to her work-related injuries.
By decision dated February 28, 2017, OWCP denied appellant’s claim for wage-loss
compensation because it was not timely filed within the maximum, mandatory five-year time
limitation, which could not be waived regardless of the reasons for, or the circumstances
surrounding, the failure to file a claim within the prescribed time. It noted that appellant’s case
remained accepted for medical treatment.
LEGAL PRECEDENT
For injuries occurring between December 7, 1940 and September 6, 1974, OWCP
procedures provide that written notice of the injury should be given within 48 hours as specified
in section 8119 of FECA,4 but this requirement will be waived if the employee filed written notice
within one year after the injury or if the immediate superior had actual knowledge of the injury
within 48 hours after the occurrence of the injury.5
In cases of injury prior to September 7, 1974, FECA provides that a claim for compensation
must be filed within one year of the date that the claimant was aware or reasonably should have
been aware that the condition may have been caused by employment factors.6 The one-year filing
requirement may be waived if the claim is filed within five years and (1) it is found that such
failure was due to circumstances beyond the control of the person claiming benefits; or (2) that
such person has shown sufficient cause or reasons in explanation thereof and material prejudice to
the interest of the United States has not resulted from such failure.7
The test for whether sufficient cause or reason was shown to justify waiver of the one-year
time limitation is whether a claimant prosecuted the claim with that degree of diligence which an
ordinary prudent person would have exercised in protecting his or her right under the same or
similar circumstances.8
4

Albert K. Tsutsui, 44 ECAB 1004, 1008 (1993).

5

5 U.S.C. § 8119(b).

6

Eugene L. Turchin, 48 ECAB 391, 395 (1997).

7

Id.

8

Edward Lewis Maslowski, 42 ECAB 839 (1991).

3

The five-year time limitation is a mandatory requirement that neither OWCP, nor the
Board, has the power to waive.9
ANALYSIS
In its March 14, 2013 decision, OWCP accepted appellant’s claim for medical benefits, but
noted that the record did not appear to demonstrate that she filed a timely claim with respect to
wage-loss compensation benefits. On August 1, 2016 appellant filed a claim for wage-loss
compensation (Form CA-7) for the period March 14, 2013 to August 1, 2016. The Board finds
that appellant did not file her claim within the applicable time-limitation provisions of FECA.
Appellant filed the instant claim (Form CA-1) on November 10, 2012, more than 47 years
after the July 1, 1965 employment-related injury. As OWCP advised her on both March 14, 2013
and October 11, 2016, FECA provides a mandatory, maximum five-year period to file a claim for
compensation for injuries sustained prior to September 7, 1974 which neither OWCP nor the
Board may waive. There is no evidence that appellant filed a claim within five years of her July 1,
1965 employment-related injury. Therefore, consideration of waiver of the requirements for filing
a claim under 5 U.S.C. § 8122 in certain circumstances is not applicable. The five-year time
limitation is a maximum, mandatory requirement that neither OWCP nor the Board has authority
to waive.10 Consequently, the Board finds that appellant has not filed her claim for wage-loss
compensation benefits within the applicable time limitation provisions of FECA. The Board notes
that appellant’s claim remains accepted for medical treatment.11
CONCLUSION
The Board finds that appellant has not filed her claim for wage-loss compensation benefits
within the applicable time limitation provisions of FECA. The case remains open for medical
benefits.

9

Roseanne S. Allexenberg, 47 ECAB 498, 500 (1996).

10

Supra note 5; Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3b (March 1993).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.3b(4).

4

ORDER
IT IS HEREBY ORDERED THAT the February 28, 2017 merit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: April 9, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

